Citation Nr: 1750894	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-11 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Frederick S. Spencer, Attorney


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1962 to August 1966.  He died in November 2014.

This matter comes before the Board of Veteran's Appeals (BVA or Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  A timely notice of disagreement was received in February 2011, a statement of the case was issued in February 2013, and a VA Form 9 was received in April 2013.  

For claimants who died on or after October 10, 2008, 38 U.S.C.A. § 5121A permits an eligible person to file a request to be substituted as the Appellant for purposes of processing a claim to completion.  The Appellant, who is the Veteran's widow, has been substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.

The Veteran originally requested a hearing before the Board.  In May 2017, the Appellant withdrew that request in writing.  38 C.F.R. 20.704(e) (2016).

The Board notes that the Veteran was denied service connection for depression by the RO in September 2009.  In October 2010, the RO sent the Veteran correspondence informing him of the rights to disagree with the decision.  As no appeal was filed subsequent to the October 2010 letter, the September 2009 RO decision denying entitlement to service connection for depression became final. As such, the only issue that is before the Board now is entitlement to service connection for PTSD.

New and relevant documentary evidence has not been added to the record since the June 2017 Supplemental Statement of the Case (SSOC).

This appeal was processed using the Veterans Benefits Management System (VBMS) and virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's service treatment records did not contain any symptoms of or diagnosis for PTSD.

2. The Veteran was not diagnosed with PTSD in his lifetime.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA's duty to notify was satisfied by a letter sent in October 2010, prior to the initial rating decision.   See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Appellant in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C.A §5103A (West 2014); 38 C.F.R. §3.159 (2016).  Here, VA has done everything reasonably possible to assist the Appellant with respect to her claim for benefits.  The Veteran was medically evaluated in conjunction with this claim.  All identified and available treatment records have been secured.

The Veteran was provided with a VA examination that addressed the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, the examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§3.326, 3.327, 4.2.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. 1110 (West 2014); 38 C.F.R. 3.303(a) (2016).

Establishing service connection generally requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. §4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. §3.304(f).

Service connection may be established on a presumptive basis for certain chronic diseases, such as psychosis, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

If the condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is limited to the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  As such, the record evidence does not establish that the Veteran has one of the chronic diseases listed under 38 C.F.R. § 3.309(a), and thus the provisions of section 3.303(b) do not apply in this case.  See 38 C.F.R. § 3.384 (2016) (defining the term "psychosis" for purposes of 38 C.F.R. § 3.309(a)).

Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. §1113(b); 38 C.F.R. §3.303(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability of benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

The Appellant contends that the Veteran suffered from PTSD as a result of his military service.  Specifically, that while the Veteran was working on boilers while in service, he was exposed up to his neck with contaminated water for most of the day.  See November 2010 VA Form 21-0781.

The Veteran's service treatment records are negative for any symptoms related to PTSD while in service.  His enlistment examination from July 1962 and his separation examination from August 1966 both indicate "normal" results for "psychiatric."

The Veteran's post-service VA treatment records show a positive PTSD screening in June 2004.  However, in December 2004, August 2005, November 2006, and October 2007, VA treatment records show negative results for PTSD screenings.

In October 2009, the Veteran was provided with a mental health consultation by the VA.  The Veteran reported being depressed for the past 30 years, adding that he wants to be left alone and not talk to anyone.  The VA examiner provided a diagnosis of depression.  The examiner also noted a negative result for the PTSD screening.

In November 2010, the Veteran was provided an initial evaluation for PTSD by the VA.  The Veteran reported that he served in the Navy and was a boiler tender aboard a destroyer that served off the coast of Vietnam.  The VA examiner noted that during the exam the Veteran presented a symptom pattern that was indicative of severe depression as a direct result of and caused by his suffering from diabetes and the residuals of surgery to his abdomen that also included removal of a portion of his stomach, intestines, liver, and spleen.  The examiner noted that the Veteran clearly had a traumatic experience of his prolonged hospitalization, however did not describe ongoing re-experiencing phenomenon to argue for PTSD. He opined that it appears his depressive symptoms are the main manifestation of his discouragement with his physical difficulties that the Veteran strongly believes are ultimately service-connected.

Analysis

Upon review of the foregoing evidence, the Board concludes that the Appellant is not entitled to service connection for PTSD.  The Board finds that the Veteran did not have a PTSD diagnosis that is eligible for service connection by VA standards.  Therefore, the first element of service connection (a current disability) is not met.

The Board acknowledges that the Veteran was diagnosed with major depression in his lifetime, but as noted above, this issue was already denied by the RO in September 2009.  As the Veteran did not appeal the September 2009 decision, it is final and the depression diagnosis is not for consideration by the Board here.

The Veteran's service treatment records are silent for any symptoms of or diagnosis for PTSD.  The Veteran's post-service treatment records are also negative for a PTSD diagnosis.  Although the Veteran's record indicates a positive PTSD screening in June 2004, there are multiple subsequent negative screenings in December 2004, August 2005, November 2006, October 2007, and October 2009.  Additionally, the VA examiner in November 2010 did not find that the Veteran described symptoms to argue for PTSD.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Shedden, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, as just discussed, there is no clinical evidence of a PTSD diagnosis during the pendency of this appeal.

The weight of the evidence is against finding a diagnosis for PTSD; as such an essential element of the claim has not been established.  The evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


